R. W. WALKER, J.
The letter from Holland to Powell, bearing date 9th ’July, 1853, is a clear authority to sell the land. “ The general rule is, that where an agent has contracted within the sphere of his agency, and the principal is not, by the 'form of the contract, bound at law, a court of equity will enforce it against'the principal, upon principles ‘ ex cequo et bono.’ ” — Story on Agency, § 162. Accordingly, the bond executed by Powell in his own name, in pursuance of the authority contained in Holland’s letter, will be upheld in equity, as evidence of a contract on the part of Holland to sell to the complainant. — Morrow v. Higgins, 29 Ala. 450.
A court of chancery will, therefore, specifically enforce this contract, unless the defense set up in the answers is made out — namely, that before the execution of Powell’s bond to the complainant, a valid contract to sell the land to a different person had been made by another lawful agent of the owner. The proofj however, wholly fails to establish this defense.
In the first place, the agency on which the defendant Boykin relies in his answer, is an agency established by the letters from Holland attached as exhibits to his answer. The only one of these letters which is prior in *289date to the contract between the complainant and Powell, is the one written in January, 1846. The authority given by this letter, was one which was to be exercised, if at all, during that year; Boykin being only directed to sell for one hundred and fifty dollars, payable in January, 1847. The agency had obviously expired long before the complainant contracted with Powell. No other agency or authority on the part of Boykin is established by the evidence; but, on the contrary, the testimony of Higgins, one of his witnesses, and the letter from Ward to Holland, attached as an exhibit to the deposition of the latter, both tend to show that, when Boykin made the contract with Preslar, he did not believe that he had authority to close the bargain, without hearing either from Holland or from Powell.
But, if Boykin’s authority to sell were conceded, the proof fails to show that, before the execution of Powell’s bond to the complainant, any contract was made between Boykin and Preslar, which could be enforced against Holland. The only contract set up was a verbal one; and this was void, ünless the purchase-money, or a part of it, was paid, and the purchaser put in possession. — Code, § 1551. Preslar, it is true, was put in possession; but the proof does not show that any part of the purchase-money was then paid. All that is pretended to have been paid, was one dollar, ‘to bind the bargain.’ The' only witness who states that he saw Preslar pay this sum, is B. Boykin; and it seems from his deposition, that the payment to which he refers was not made until the spring of 1854. The evidence of Dougherty and Wright very strongly tends to show that, in fact, nothing was paid, but that, after the complainant had boughttheland from Powell, an understanding was had between Boykin and Preslar, that someone or two dollars, which Preslar had paid Boykin for plank, should be considered as a payment on the land.
It is plain that the subsequent rescission of this void contract, and Boykin’s agreement to take the land himself, could not deprive the complainant of the right which he had acquired by the contract with Powell.
The decree of the court below is affirmed.